State of New York                                                       OPINION
Court of Appeals                                         This opinion is uncorrected and subject to revision
                                                           before publication in the New York Reports.




 No. 92
 The People &c.,
         Respondent,
      v.
 Lance Williams,
         Appellant.




 John M. Briggs, for appellant.
 David A. Slott, for respondent.




 STEIN, J.:

       No reasonable view of the evidence presented at trial supported a conclusion that

 defendant’s initial possession of the firearm in question was innocent or excusable.

 Therefore, the courts below properly held that defendant was not entitled to a jury charge

 regarding temporary and lawful possession, and we affirm.


                                           -1-
                                            -2-                                       No. 92

       Defendant was charged with several counts of attempted murder, assault, and

criminal possession of a weapon in the second degree after he shot an acquaintance, Leon

Carson, as well as a bystander, in the lobby of a large apartment building. Viewed in the

light most favorable to defendant, the evidence established that, on the day of the shooting,

defendant was visiting the apartment of a friend, known as “Foe.” As defendant left the

building, he saw Carson standing outside with another man. Defendant and Carson, along

with Carson’s brother, had a history of violent confrontations. More specifically, defendant

had been shot by Carson’s brother on two separate occasions approximately five years

earlier, and defendant knew that Carson believed him to be the perpetrator of a shooting

the same year that left Carson, himself, wounded.

       Defendant testified that, when he was exiting the building, he saw Carson outside

and observed Carson pull a gun out of his pocket. Defendant retreated back through the

lobby, and returned to Foe’s apartment on an upper floor, where he told Foe that Carson

was outside with another man in a blue coat, and that Carson had “pulled a gun.” Although

defendant asked Foe to call the police, hoping that their presence might prompt Carson to

leave the area, Foe refused. When Foe’s partner requested that defendant leave, Foe

grabbed a loaded gun, “cocked it,” and “put it on his waist,” telling defendant that he would

walk him out to his car. Foe and defendant descended the stairwell to the lobby. Looking

into the lobby, Foe saw a man in a blue jacket and relayed his presence to defendant. Foe

then handed the gun to defendant, who accepted it without objection, and instructed

defendant to walk behind him.



                                            -2-
                                            -3-                                      No. 92

        Approximately seven minutes after seeing Carson outside the building, defendant

exited the stairwell into the lobby with the gun in his hand. As defendant stepped toward

the building exit just a few feet away, he saw Carson down a nearby hallway. According

to defendant, Carson had his hand in his pocket and lifted it upward, as if he was going to

fire a gun. In response, defendant “just blacked out” and “started shooting,” ultimately

firing five shots across the lobby—striking Carson three times and also hitting a

bystander—before running out of the building.1 Once outside, defendant handed the gun

back to Foe and fled. He was arrested several days later.

        Following the close of proof, the court instructed the jury on the legal principles

applicable to defendant’s justification defense relating to the shooting itself. Defendant

argued that he was also entitled to a jury charge pertaining to temporary and lawful

possession of the firearm in connection with the weapons possession charge. However,

the trial court declined to provide that charge, observing that defendant had not been facing

an imminent threat when he took possession of the gun in the stairwell, particularly because

he did not know whether Carson was still nearby. The jury acquitted defendant of the

assault and attempted murder charges, but found him guilty of unlawfully possessing the

firearm used in the shooting.

        Defendant subsequently moved to set aside the verdict based on a juror’s claim that

she had been threatened in connection with the trial prior to deliberations. Following a




1
    Surveillance cameras in the lobby and hallway captured the shooting on video.
                                            -3-
                                           -4-                                      No. 92

hearing, during which the juror’s allegations were fully explored, the court found the

juror’s allegations incredible and denied defendant’s motion.

       On defendant’s appeal, the Appellate Division affirmed (172 AD3d 637 [1st Dept

2019]). That Court concluded there was no reasonable view of the evidence under which

defendant was entitled to a temporary and lawful possession charge because, “[r]egardless

of whether defendant came into possession of [the] pistol in an excusable manner,” he used

the gun dangerously “when he fired five shots in the lobby of a building, admittedly

shooting two victims (including a bystander not claimed to be posing any threat) while

defendant ‘just blanked out’” (id. at 637-638). The Appellate Division further held that

there was “no basis for disturbing the court’s finding that [the] juror’s testimony about

being threatened was incredible” (id. at 638). A Judge of this Court granted defendant

leave to appeal (34 NY3d 1020 [2019]).

       A court must instruct the jury regarding both the “fundamental legal principles

applicable to criminal cases in general” and those “material legal principles applicable to

the particular case” (CPL 300.10 [1], [2]). “In determining whether to instruct a jury on a

claimed defense, the court must view the evidence adduced at trial in the light most

favorable to the defendant,” and must provide the requested charge if it is supported by a

reasonable view of the evidence (People v Zona, 14 NY3d 488, 493 [2010]; see People v

Banks, 76 NY2d 799, 800 [1990]; People v Butts, 72 NY2d 746, 750 [1988]). “The rule is

that the jury must be instructed on all claimed defenses which are supported by a

reasonable view of the evidence—not by any view of the evidence, however artificial or

irrational” (Butts, 72 NY2d at 750). If the evidence sufficiently supports a defense, “[a]

                                           -4-
                                            -5-                                      No. 92

failure by the court to charge the jury constitutes reversible error” (People v Watts, 57

NY2d 299, 301 [1982]). However, “when no reasonable view of the evidence would

support a finding of the tendered defense, the court is under no obligation to submit the

question to the jury” (id.).

       This Court has long held that criminal possession of a weapon, as proscribed by the

Penal Law, “‘should not be construed to mean a possession . . . which might result

temporarily and incidentally from the performance of some lawful act’” (People v LaPella,

272 NY 81, 83 [1936], quoting People v Persce, 204 NY 397, 402 [1912]). In order to

trigger the right to a jury charge concerning the defense of temporary and lawful

possession, “there must be proof in the record showing a legal excuse for . . . possession as

well as facts tending to establish that, once possession has been obtained, the weapon had

not been used in a dangerous manner” (People v Williams, 50 NY2d 1043, 1044-1045

[1980]). In accordance with those principles, the pattern jury charge relating to temporary

and lawful possession explains that “[a] person has innocent possession of a weapon when

[that person] comes into possession of the weapon in an excusable manner and maintains

possession, or intends to maintain possession, of the weapon only long enough to dispose

of it safely” (CJI2d[NY] Temporary and Lawful Possession).

       In that regard, we have explained that “[a] defendant may not be guilty of unlawful

possession if the jury finds that [the defendant] found the weapon shortly before [the

defendant’s] possession of it was discovered and [the defendant] intended to turn it over to

the authorities” (People v Almodovar, 62 NY2d 126, 130 [1984]; see LaPella, 272 NY at

82-83; see also Williams, 50 NY2d at 1045). We have also indicated that temporary and

                                            -5-
                                           -6-                                      No. 92

lawful possession may result where a defendant “took [the firearm] from an assailant in the

course of a fight” (Almodovar, 62 NY2d at 130) and the circumstances do not otherwise

evince an intent to maintain unlawful possession of the weapon (see e.g. Banks, 76 NY2d

at 801; People v Snyder, 73 NY2d 900, 901-902 [1989]). In such scenarios, “[t]he innocent

nature of the possession negates . . . the criminal act of possession” (Almodovar, 62 NY2d

at 130). Ultimately, whether the weapon is found fortuitously or obtained by disarming an

attacker, “the underlying purpose of the charge is to foster a civic duty on the part of

citizens to surrender dangerous weapons to the police” (Williams, 50 NY2d at 1045).

       Here, defendant argues that he was entitled to the temporary and lawful possession

charge because he took possession of the weapon with the intent to use it only in self-

defense and because his eventual firing of the gun was justified. We disagree.

       In People v Almodovar, we explained that the defense of justification—which may

render the use of a firearm lawful—is not a defense to the unlawful possession of the

weapon (62 NY2d at 130). In that case, the defendant gained possession of his assailant’s

gun and shot the assailant in claimed self-defense. The defendant argued that the jury

should have been instructed that “lawful possession includes possession for the purpose of

self-defense” (id. at 129). We rejected the defendant’s contention, explaining that “[t]he

essence” of criminal possession “is the act of possessing a weapon unlawfully”; therefore,

“[o]nce the unlawful possession of the weapon is established, the possessory crime is

complete and any unlawful use of the weapon is punishable as a separate crime” (id. at

130). Although we recognized that a defendant’s possession of a weapon may be excused

in circumstances where, for example, that possession results from disarming an attacker or

                                           -6-
                                            -7-                                       No. 92

accidental discovery, we clarified that “a person either possesses a weapon lawfully or . . .

does not and [a defendant] may not avoid the criminal charge by claiming that [the

defendant] possessed the weapon for . . . protection” because, while “[j]ustification may

excuse otherwise unlawful use of the weapon[,] . . . it is difficult to imagine circumstances

where it could excuse unlawful possession of it” (id.).

       Viewing the evidence in the light most favorable to defendant, his initial possession

of the firearm cannot be countenanced. Undisputedly, defendant’s possession did not

“result temporarily and incidentally from the performance of some lawful act, [such] as

disarming a wrongful possessor” or unexpected discovery (Persce, 204 NY at 402).

Rather, under the circumstances presented here, defendant’s contention that his possession

should be legally excused on the grounds of self-defense amounts to a claim that he was

entitled to possess the weapon for his protection. Even crediting defendant’s testimony

that he had been confronted by Carson at the building’s exit earlier and that Carson had

displayed a firearm at that time, defendant testified that he then safely retreated to Foe’s

apartment. There was no evidence suggesting that Carson chased after defendant when he

re-entered the building, or that Carson had any awareness of defendant’s location in the

building. Further, defendant admitted that he accepted possession of the firearm from Foe

in the stairwell, at a time when he was unaware of Carson’s whereabouts and was not facing

any imminent threat to his safety. Defendant then chose to retain possession of the firearm

and to enter the lobby with the weapon in his hand. Under these circumstances, the only

reasonable conclusion to be drawn from the evidence is that defendant armed himself in

anticipation of a potential confrontation; however, the law is clear that defendant “may not

                                            -7-
                                            -8-                                       No. 92

avoid the criminal [possession] charge by claiming that he possessed the weapon for his

protection” (Almodovar, 62 NY2d at 130).2

       On this record, defendant’s unlawful possession of the firearm was established—

and the possessory crime complete—when defendant accepted possession of the firearm in

the stairwell (see id.). The trial court’s decision to instruct the jury on justification with

respect to defendant’s use of the gun does not alter that conclusion. Inasmuch as there was

no reasonable view of the evidence upon which a jury could find that defendant’s initial

possession was temporary and lawful, defendant was not entitled to a jury charge on that

defense. In light of this conclusion, we have no occasion to pass upon whether defendant

subsequently used the firearm in a dangerous manner so as to otherwise deprive him of any

entitlement to the charge.

       Defendant’s challenge to the denial of his motion to set aside the verdict is also

unavailing. “[T]rial courts are vested with discretion in deciding CPL 330.30 (2) motions,

and this Court will uphold a trial court’s undisturbed findings of fact if they are supported


2
   Judge Wilson’s concurrence posits that the defense of temporary and lawful possession
would apply to excuse possession when that possession is occasioned “by an imminent
need for self-defense” (concurring op at 13). To be sure, the disarming of an attacker may
give rise to temporary and lawful possession inasmuch as the law recognizes that a person
is entitled to attempt to deprive an assailant of a weapon being used against that person,
and the resulting possession of the weapon is assuredly “incidental[]” to the lawful
disarming (People v Persce, 204 NY 397, 402 [1912]). However, as the concurrence
acknowledges, we have never held that a person may have temporary and lawful possession
of a weapon obtained from a source other than an attacker so long as possession is obtained
for the purpose of self-defense at a time when the possessor is facing imminent danger. In
any event, as our concurring colleague concedes, we need not opine on whether a
temporary and lawful possession charge would be warranted in such a scenario because
there is no reasonable view that defendant was facing imminent danger when he took
possession of the gun.
                                            -8-
                                            -9-                                       No. 92

by evidence in the record” (People v Rodriguez, 100 NY2d 30, 35 [2003] [internal citation

omitted]; see People v Ceresoli, 88 NY2d 925, 926 [1996]). Here, the hearing court had

the opportunity to evaluate the juror’s demeanor and credibility, and the court thoroughly

explained its bases for discrediting the juror’s allegations—including the location at which

the threat was purportedly made, the nature of the threat, the manner in which the

allegations were reported, as well as the juror’s refusal to cooperate with authorities

attempting to investigate the alleged threat. Insofar as the court’s credibility determination

finds support in the record, this issue is beyond the scope of our review.

       Accordingly, the order of the Appellate Division should be affirmed.




                                            -9-
RIVERA, J. (concurring):

      I concur in the result to affirm the Appellate Division, but not on the grounds set

forth by the majority. Defendant Lance Williams is correct that there was evidence

supporting the view that he was in imminent danger when he obtained possession of the

                                          -1-
                                            -2-                                       No. 92

gun. With gun in hand, he fired in self-defense, but in a manner reckless under the

circumstances. So, while he was entitled to a charge on justification for the use of the gun,

he was not entitled to a charge on temporary lawful possession of the weapon.

       The decision to grant or deny a requested jury charge depends on the unique facts

of every case and will ultimately be determined by the evidence adduced at trial, as seen in

the light most favorable to the defendant (People v Zona, 14 NY3d 488, 493 [2010]).

Applying this standard, the majority and Judge Wilson in his concurring opinion devote

most of their respective analyses to determining whether defendant’s possession of the

weapon, obtained only moments before his confrontation with Carson, warrants a

temporary and lawful possession instruction. In my view, the evidence reasonably

supported the view that—in light of defendant’s violent history with Carson and his family,

his belief that he was being set up, his unfamiliarity with the building, Foe’s

acknowledgement that there was a man wearing a blue jacket in the lobby, and the fact that

Foe thrust the gun upon defendant mere moments before opening the door to the lobby—

defendant was in imminent danger and that his possession of the weapon was therefore

lawful.

       However, we have held that a defendant is entitled to a temporary and lawful

possession instruction only if “there . . . [is] proof in the record showing . . . that, once

possession has been obtained, the weapon had not been used in a dangerous manner”

(People v Banks, 76 NY2d 799, 801 [1990] [internal citation omitted]). Here, the record

demonstrates that defendant used the weapon in a dangerous manner and, therefore, had

no entitlement to the requested instruction. As the Appellate Division explained, defendant

                                            -2-
                                           -3-                                      No. 92

“fired five shots in the lobby of a building, admittedly shooting two victims (including a

bystander not claimed to be posing any threat) while defendant ‘just blanked out’” (People

v Williams, 172 AD3d 637, 637 [1st Dept 2019], lv granted 34 NY3d 1020 [2019]). Indeed,

defendant’s testimony repeatedly emphasized that he “blanked out,” that he “was just

shooting” and “wasn’t paying attention,” and that he “didn’t see anything until after

everything was over.” While Judge Wilson is correct that mere use of a deadly weapon

cannot deprive a defendant of the charge (Wilson, J., concurring op at 6-7), here, the only

inference to be drawn from defendant’s testimony is that he fired indiscriminately into the

cramped lobby, in the middle of the day, seemingly unconcerned with the presence of other

individuals in close proximity.

       As the Appellate Division held, “[r]egardless of whether defendant came into

possession of a pistol in an excusable manner, ‘he used it in a dangerous manner’” (id.,

citing People v Williams, 50 NY2d 1043, 1045 [1980] [alteration omitted]). That dangerous

use precluded the temporary and lawful possession instruction as a matter of law (see

Banks, 76 NY2d at 801; Williams, 50 NY2d at 1045 [holding that defendant’s use of a

weapon “in a manner which may be charitably characterized as reckless” deprived him of

the charge]).




                                           -3-
WILSON, J. (concurring):

      This appeal requires us to decide whether a jury could find that Lance Williams had

a legal excuse to arm himself with a gun as he stood on one side of a door, moments before




                                          -1-
                                           -2-                                      No. 92

he walked through the door to find an armed rival on the other side.1 I agree with the

majority that the line between criminal and lawful gun possession here, strange as it may

seem, lay at that doorway—but for reasons somewhat different than those given by the

majority. Drawing the right line requires us to analyze the two strands of case law that

govern temporary and lawful possession of a weapon—one relating to found weapons and

the other relating to weapons acquired immediately before an anticipated use in self-

defense—and to recognize the competing public policies underlying the defense of

temporary and lawful possession.

       New York’s Penal Law has long embodied a strong public policy against possession

of illegal weapons. In 1912, construing the forerunner to New York’s current prohibition

on weapons possession, our Court explained the legislature’s purpose in making possession

of certain dangerous weapons “of itself a crime without evidence of intent to use” (People

v Persce, 204 NY 397, 401 [1912], citing former Penal Law § 410, as amended by L 1905,

ch 92, and former Penal Law § 1897, as added by L 1909, ch 88). The legislature

determined that “one of the proper and efficient methods by which to prevent the

commission of crime to be apprehended through the instrumentality of these weapons was

to make their possession of itself criminal without delaying until opportunity had bred [to

commit] some particular evil design” (id. at 402-403). Accordingly, our Court has

consistently recognized that “the act of possessing a weapon unlawfully” is “[t]he essence


1
  As with several of the facts, it is not clear that his rival, Leon Carson, was armed.
However, in determining whether Mr. Williams was entitled to a jury instruction, we must
view the trial evidence “in the light most favorable to the defendant” (majority op at 4,
quoting People v Zona, 14 NY3d 488, 493 [2010]).
                                           -2-
                                          -3-                                      No. 92

of the illegal conduct defined in sections 265.01–265.05 of the Penal Law,” New York’s

current weapons possession statutes (People v Almodovar, 62 NY2d 126, 130 [1984], citing

Penal Law §§ 265.01-265.05, as amended by L 1974, ch 1041).

      The defense of temporary and lawful possession is a creature of the common law,

made and adapted by courts. Since the inception of New York’s prohibitions on possessing

illegal firearms, we have recognized a defense of “temporary and lawful possession,”

available to persons who “possess an unlicensed or proscribed weapon” but are “not . . .

guilty of a crime because of the innocent nature of the possession” (Almodovar, 62 NY2d

at 130 [internal quotation marks omitted]). Interpreting New York’s first prohibition on

mere possession of certain weapons, our Court recognized that the ban on possession

“should not be construed to mean a possession for instance . . . which might result

temporarily and incidentally from performance of some lawful act, as disarming a wrongful

possessor” (Persce, 205 NY at 402). Accordingly, courts have consistently determined

that the common-law defense of temporary and lawful possession may be available to

defendants who take possession of a weapon incident to defending themselves against an

attacker, reflecting the view that such conduct “as a matter of policy . . . is not deemed

criminal” (Almodovar, 62 NY2d at 130; see also cases cited infra p. 10-11).

      In addition, over the years the legislature has created certain statutory defenses

exempting persons from liability for otherwise illegal possession of a weapon, including

persons “voluntarily surrendering such weapon” to law enforcement officials (Penal Law

§ 265.20 [f]; see also former Penal Law § 1897 subd. 6-a, as added by L 1940 ch 259

[forerunner to the current statutory exemption precluding arrest of any person who

                                          -3-
                                             -4-                                       No. 92

“voluntarily delivers to a peace officer any pistol, revolver or other firearm or any other

dangerous or deadly instrument or weapon mentioned in (Penal Law § 1897), under

circumstances not suspicious, peculiar or involving the commission of any crime”]).

Although the statutory exemption post-dates the common-law defense of temporary and

lawful possession and constitutes a different legal defense to liability, the enactment of a

statutory defense pertaining to found weapons does not impair the pre-existing common-

law defense, particularly as that defense pertains to weapons obtained during a life-

threatening altercation and needed for self-defense.

       Even before the legislature created a statutory exemption for persons who found

weapons and sought to turn them over to law enforcement, our case law recognized a

common-law defense to that effect (see People v La Pella, 272 NY 81, 83 [1936] [holding

that it was error not to instruct the jury “that if this defendant found this pistol as claimed

by him, and if he thereafter took this gun for the purpose of delivering it to an officer or to

a police station, that he was performing a civic duty, and that such possession was not the

possession intended by Section 1897”]). After the enactment of the statutory exemption,

the common-law doctrine of temporary and lawful possession has remained a viable

defense in cases of found weapons (see People v Williams, 50 NY2d 1043, 1045 [1980]

[recognizing that the common-law defense is available to defendants where it serves the

public policy of “foster(ing) a civic duty on the part of citizens to surrender dangerous

weapons to the police”]). However, the purpose underlying the line of cases permitting

defendants who find illegal weapons to assert the common-law defense—namely,

advancing a “civic duty” to surrender such weapons (La Pella, 272 NY at 83; Williams, 50

                                             -4-
                                             -5-                                       No. 92

NY2d at 1045)—was not the basis for courts’ initial creation of the common-law defense

as a shield to defendants who acquired weapons for immediate self-defense (see Persce,

205 NY at 402). New York’s pattern instructions on temporary and lawful possession also

capture the public policy against retaining illegal weapons, explaining that “[a] person has

innocent possession of a weapon when [that person] comes into possession of the weapon

in an excusable manner and maintains possession, or intends to maintain possession, of the

weapon only long enough to dispose of it safely” (CJI2d[NY] Temporary and Lawful

Possession [noting that the jury may consider, among a non-exhaustive list of non-

dispositive factors, “the defendant’s opportunity, if any, to turn the weapon over to the

police or other appropriate authority”]). But the instruction contains an amalgam of

elements—some relating to how the defendant obtained the weapon, some relating to how

the defendant disposed of it, among other things—that, as with all jury instructions, the

trial court may need to tailor to the facts of a given case (see id.; see also People v Thomas,

172 AD2d 572, 573 [2d Dept 1991] [holding that “the trial court improperly ruled that it

could not tailor its charge to the facts of the case,” and instead “used two ‘generic’

examples (that) referred to a defendant who disarmed an attacker and implied that the

defense would be valid only where the defendant had the intent to turn the weapon over to

the police”], lv denied 78 NY2d 927 [1991]; People v Harmon, 7 AD2d 159, 161 [4th Dept

1959] [where the defendant seized a weapon from his assailant, the trial court properly

instructed the jury on “the possibility of legal possession,” but erred in failing to provide

“explanatory instructions to which the defendant was entitled,” including on “important



                                             -5-
                                               -6-                                   No. 92

factors such as the time of disarming in relation to the time of seizure, the reason for

possession after disarming, and the like”]).

       Courts have never endorsed the view that a defendant’s failure to surrender the

weapon to the police necessarily precludes a jury instruction on the defense of temporary

and lawful possession when the defendant was confronted with an armed assailant and

obtained a weapon in the course of the altercation, and courts have also made clear that a

defendant’s use of the weapon, if justified, does not rule out an instruction on temporary

and lawful possession (see Almodovar, 62 NY2d at 130; People v Bonilla, 154 AD3d 160,

164 [1st Dept 2017] [“(T)he firing of shots did not negate a defendant’s entitlement to a

temporary lawful possession instruction where the shooting was justified and the

possession was otherwise lawful”]).

       We have held that in some cases the defendant’s retention or use of the weapon after

acquiring it was so “at odds with any claim of innocent possession” that the instruction was

unwarranted—for example, where evidence showed that the defendant found a gun at his

friend’s apartment, hid it, “remov[ed] it when it suited his own purpose,” and injured his

friend while handling it in a “reckless” manner (Williams, 50 NY2d at 1045). In Williams,

we stated the general rule that, in order to “trigger the right” to a temporary and lawful

possession instruction, the evidence viewed in a light most favorable to the defendant must

show “a legal excuse for having the weapon in [the defendant’s] possession as well as facts

tending to establish that, once possession has been obtained, the weapon had not been used

in a dangerous manner” (id.).       Since Williams, we have confirmed that the latter

requirement—the rule that the defendant not use the weapon “in a dangerous manner”—

                                               -6-
                                            -7-                                       No. 92

does not preclude the instruction when the defendant obtains and uses the weapon in lawful

self-defense (see Almodovar, 62 NY2d at 130). Rather, the rule against “dangerous” use

of the weapon applies when a defendant uses the gun in a manner that negates any inference

of innocent possession (Williams, 50 NY2d at 1045).

       Essentially, the rule against “dangerous” use of the weapon is a refinement of the

common-law defense available to persons who claim they intended to surrender found

weapons to the police: the dangerous use of a found weapon negates a claim that the

defendant truly planned to deliver it to the police or other appropriate authority. It does

not generally apply in situations when a defendant uses a weapon in justified self-defense,

a use which is necessarily “dangerous.”

       Generally speaking, courts have found defendants entitled to a jury instruction on

temporary and lawful possession as a defense to criminal possession of a weapon in two

sets of circumstances. First, “[a] defendant may not be guilty of unlawful possession if the

jury finds that [the defendant] found the weapon shortly before [the defendant’s]

possession of it was discovered and [the defendant] intended to turn it over to the

authorities” (Almodovar, 62 NY2d at 130; see also Harmon, 7 AD2d at 160 [noting that

the defense applies in “situations . . . such as finding a prohibited weapon and endeavoring

to take it to the nearest police officer”]). A body of case law addresses situations where

the defendant happened to discover an illegal weapon and either sought to turn it over to

the police or evidenced no intent to keep or use the weapon unlawfully (see e.g. La Pella,

272 NY at 83 [the defendant’s possession of a firearm, where he found it in a public toilet

room and took it “intending to deliver it to the police,” was the kind of lawful act “designed

                                            -7-
                                              -8-                                         No. 92

to meet the social policy of the law”]; Thomas, 172 AD2d at 573 [a jury instruction on

temporary and lawful possession was warranted, but the court’s instruction was “overly

restrictive” where it “implied that the defense would be valid only where the defendant had

the intent to turn the weapon over to the police,” and the defendant’s evidence showed that

he had taken the gun away from a young friend as a precaution and put it in his pocket

when the police approached]; People v Furey, 13 AD2d 412, 415, 413 [1st Dept 1961] [the

trial court should have instructed the jury on “innocent possession” where the defendant

testified that he picked up a “shiny object in the street . . . and found it was a pistol,” walked

with it for a block, and dropped it when he saw a police car]; People v Quintana, 260 AD

13, 15 [1st Dept 1940] [where testimony showed that the defendant train conductor “picked

up the blackjack in (a) subway train . . . for the purpose of turning it over to the proper

representatives of the railroad company,” his possession of the blackjack was lawful]).

       Consistent with that line of cases, we have held that a defendant is not entitled to a

temporary and lawful possession instruction, even if the defendant’s initial acquisition of

the weapon was excused, when the defendant unlawfully retained the weapon or used it in

a dangerous manner (see People v Banks, 76 NY2d 799, 801 [1990] [the trial court properly

denied a temporary and lawful possession instruction where the defendant testified that he

acquired the gun by disarming another man in a fight, but then concealed and transported

the gun and “proposed to ‘throw it down a sewer’”]; People v Snyder, 73 NY2d 900, 901,

902 [1989] [the instruction was properly denied where the defendants “wrested a loaded




                                              -8-
                                           -9-                                       No. 92

pistol” from the man they were assaulting, hid the clip from the gun, and “made no effort

to report the incident” even when the police arrived on the scene]).2

       Second, consistent with our earliest case law on the defense of temporary and lawful

possession, courts recognize that a defendant’s act of possessing a weapon may be excused

when that act is occasioned by a need for self-defense, for example, when the defendant



2
  Similarly, ample Appellate Division case law provides that a defendant’s conduct after
obtaining a weapon—for example, concealing or disposing of it unlawfully, or keeping it
in anticipation of a future conflict—may negate innocent possession or constitute a separate
act of possession that is neither temporary nor lawful (see e.g. People v Tomczyk, 176 AD3d
456, 457 [1st Dept 2019] [instruction properly denied where, “although the jury apparently
credited defendant’s testimony that he took possession of the subject handgun in a struggle
with an assailant, whom he shot in self-defense,” the defendant also testified that he then
took the gun home after the shooting, concealed it in a closet, and did not report it to the
police when they arrived at his home], lv denied 34 NY3d 1082 [2019]; People v Frazier,
152 AD3d 791, 792 [2d Dept 2017] [instruction properly denied where, “(a)lthough the
defendant claimed that he picked up somebody else’s gun after he had just been shot in the
arm, he ran away from the police . . . and never informed the officers about the gun . . .
despite ample opportunity”], lv dismissed 31 NY3d 1013 [2018]; People v Reel, 150 AD3d
1028, 1029 [2d Dept 2017] [instruction properly denied where, “although the gun was
initially ‘thrust’ upon the defendant’s person,” the defendant retained the gun “in
anticipation of . . . discharging a debt owed to his drug dealer”], lv denied 30 NY3d 982
[2017]; People v Holmes, 129 AD3d 1692, 1695 [4th Dept 2015] [instruction properly
denied where the “defendant’s decision to take the firearm with him after the initial
altercation (with the decedent), despite having called 911, and keeping the firearm with
him during his escalating confrontation with (the decedent)” was at odds with innocent
possession], lv denied 26 NY2d 968 [2015]; People v Aracil, 45 AD3d 401, 401 [1st Dept
2007] [instruction properly denied where defendant testified that she picked up the firearm
when it “fell from the waistband of a man with whom she was struggling,” but then brought
it into an apartment building “for the purpose of intervening in a fight”], lv denied 9 NY3d
1030 [2008]; People v DiMaria, 22 AD3d 229, 230 [1st Dept 2005] [instruction properly
denied when the defendant “carr(ied) an illegal weapon in anticipation of a future need to
use it in self-defense”], lv denied 6 NY3d 775 [2006]; People v Karim, 176 AD2d 670, 671
[1st Dept 1991] [instruction properly denied where the evidence showed that the
“defendant, armed with a loaded pistol, engaged in an argument with the complainant that
elevated into a wrestling match,” and the defendant admitted that he fired the gun “to
frighten the complainant”], lv denied 79 NY2d 859 [1992]).
                                           -9-
                                            - 10 -                                    No. 92

“took [the weapon] from an assailant in the course of a fight” (Almodovar, 62 NY2d at 130

[holding that a temporary and lawful possession instruction was proper where the

defendant claimed that he wrested a pistol from his attacker and fired it in self-defense],

citing People v Harmon, 7 AD2d at 159 [holding that it was error not to instruct the jury

on temporary and lawful possession where the defendant testified that he took the illegal

weapon “from another person who had used it against him in a fight” and that “he intended

to turn it over to his father”]; see also People v Sackey-El, 149 AD3d 1104, 1106 [2d Dept

2017] [same error, where the defendant “testified that he only possessed the knife, if at all,

when he attempted to disarm the complainant during the fight,” and “although the

defendant’s use of the knife thereafter resulted in the complainant being stabbed,” if the

jury believed it was justified, such use did not preclude innocent possession]; Bonilla, 154

AD3d at 162, 164 [same error, where evidence showed that, after a struggle with the

decedent over a gun, the defendant retrieved the gun, walked away, and during “(a)nother

struggle” with the decedent and several other men soon thereafter, the defendant shot the

decedent and one of the men before running away and dropping the gun on the street], lv

denied 30 NY3d 1017 [2017]; People v Legett, 140 AD2d 1, 4 [1st Dept 1988] [same error,

where the defendant testified that he grabbed a plastic bag containing a gun away from his

assailant and surrendered the gun to the police when they arrived on the scene]; People v

Singleteary, 54 AD2d 1088, 1088 [4th Dept 1976] [same error, where the jury could find

that “defendant’s possession of the gun was momentary and only occurred when he wrested

the weapon from the deceased”]; People v Pendergraft, 50 AD2d 531, 532 [1st Dept 1975]

[same error, where a police officer testified that he saw the defendant throw a gun to the

                                            - 10 -
                                          - 11 -                                    No. 92

ground while struggling with another man who was wielding a knife]; People v Messado,

49 AD2d 560, 560 [1st Dept 1975] [same error, where the decedent was shot amid “a

struggle for control of the weapon” and “(t)here was conflicting testimony” about whether

the defendant or the decedent possessed the gun]).

       As the majority notes, our Court has not decided a case in which a defendant

acquired a weapon during a life-threatening altercation from someone other than the

defendant’s assailant, but the Appellate Division has held that temporary and lawful

possession instructions were warranted in cases where the defendant, while fending off an

assailant, obtained the weapon from another source (see e.g. People v Fletcher, 166 AD3d

796, 799 [2d Dept 2018] [it was error not to instruct the jury on temporary and lawful

possession where the defendant testified that he picked up a knife from the floor and

stabbed the complainant while under attack from the complainant and another person];

People v Curinaj, 65 AD2d 705, 705 [1st Dept 1978] [same error, where the defendant

testified that he was attacked by the complainant, called an acquaintance for assistance,

accepted a gun that the acquaintance had on his person, and the complainant was shot in

the ensuing struggle for the gun]). The availability of the temporary and lawful possession

defense as a matter of law has—sensibly—not turned on the source of the weapon, but

instead depends on whether the evidence shows that the defendant had a legal excuse to

possess the weapon at the moment of acquiring it, which proposition the majority does not

dispute.3


3
  We have never held that the defense of temporary and lawful possession is limited to
situations in which a defendant “disarm[s] a wrongful possessor,” the example we gave in
                                          - 11 -
                                            - 12 -                                    No. 92

       Mr. Williams’s appeal implicates that latter body of case law—the doctrine that

guides courts when a defendant’s right to lawful self-defense and the State’s policy against

possession of illegal weapons collide. The common-law defense of temporary and lawful

possession acts to reconcile those two principles by excusing a defendant’s possession of

a weapon when it “result[s] . . . incidentally” from justified self-defense (Persce, 205 NY

at 402), but limiting the defense to situations when the defendant faces an imminent threat

(cf. People v DiMaria, 22 AD3d 229, 230 [1st Dept 2005] [temporary and lawful

possession “does not apply to carrying an illegal weapon in anticipation of a future need to

use it in self-defense”]). The question here—and it is a very close one—is whether a jury

could find that Mr. Williams’s gun possession fell within the ambit of temporary and lawful

possession, thereby entitling him to an instruction on that defense.

       Important here, New York does not by judicial rule or statute permit justification or

necessity as defenses to criminal possession of a weapon, setting it apart from many states

that do (see generally State v Crawford, 308 Md 683, 696 [1987] [holding that “necessity

may be a defense to the charge of unlawful possession of a handgun” and collecting cases

from other states and federal circuits that allow self-defense or necessity as a defense to

unlawful possession of a weapon]). New York’s limitation on defenses to weapons

possession reflects its exceptionally strong public policy against possessing unlicensed


Persce of the kind of “lawful act” that would not constitute criminal possession (204 NY
at 402). Indeed, it would make little sense to limit the defense to situations where a
defendant wrested the weapon from an attacker, as it would bar a temporary and lawful
possession defense in situations where, for example, an assailant shoots an armed police
officer and a civilian bystander picks up the officer’s gun and shoots the assailant to defend
the officer or others.
                                            - 12 -
                                          - 13 -                                    No. 92

firearms. Mr. Williams’s appeal requires us to construe the scope of the temporary and

lawful possession defense as a matter of law, against the background of two competing

public policies. A line must be drawn between, on the one hand, temporary possession of

a weapon that is legally excused by an imminent need for self-defense, and, on the other

hand, the unlawful act of arming oneself in anticipation—even correct anticipation—of a

future need for protection.

       Though I agree with the majority’s conclusion that Mr. Williams’s possession of the

gun fell, just barely, on the wrong side of that line, my conclusion rests on a different

analysis. The majority misapprehends the nature of Mr. Williams’s argument and our

precedents when, in order to explain why an instruction on temporary and lawful

possession was improper in Mr. Williams’s case, it relies on our Court’s explanation for

rejecting an instruction on justification as a defense to criminal possession in Almodovar.

As Almodovar and its progeny make clear, use of a weapon in justified self-defense does

not preclude an instruction on temporary and lawful possession, but neither justification

nor necessity provides an automatic defense to criminal possession of a weapon—those

defenses apply, if at all, to the separate crime of the use of the weapon (see 62 NY2d at

130 [“Justification may excuse otherwise unlawful use of the weapon but it is difficult to

imagine circumstances where it could excuse unlawful possession of it”]; see also People

v Pons, 68 NY2d 264, 267 [1986] [holding that “because possession of a weapon does not

involve the use of physical force (see, People v Almodovar, supra), there are no

circumstances when justification (Penal Law § 35.15) can be a defense to the crime of

criminal possession of a weapon”]; People v Abdul-Hakeem, 172 AD2d 177, 178 [1st Dept

                                          - 13 -
                                            - 14 -                                    No. 92

1991] [rejecting the defendant’s “contention that his possession of the weapons was

justified by the doctrine of necessity as codified in Penal Law § 35.05,” because “the extent

to which possession of an unlicensed or proscribed weapon is deemed innocent in this State

is limited to circumstances in which the possession is ‘temporary and lawful’”], lv denied

78 NY2d 960, 964 [1991]).

       However, the majority’s reliance on Almodovar is inapt because the entitlement to

an instruction on justification is not disputed in Mr. Williams’s case. Here, with the

People’s consent, the trial court instructed the jury on justification as a defense to the

charges of attempted murder and assault—that is, Mr. Williams’s use of Foe’s gun. Unlike

the defendant in Almodovar, who properly received a temporary and lawful possession

instruction but also sought a justification defense to criminal possession (see 62 NY2d at

129 [the defendant requested an instruction that “lawful possession includes possession for

the purpose of self-defense”]), Mr. Williams did not seek a jury instruction on justification

as a defense to criminal possession, and his justification defense to the shooting was

resolved in his favor by the jury and is not at issue here. The problem with the majority’s

analysis is that it offers reasons for rejecting a temporary and lawful possession charge that

would also preclude a justification defense to the shooting, essentially suggesting that Mr.

Williams could have safely retreated from danger.

       Instead, the reason why a temporary and lawful possession charge was not required

is that, viewing the evidence in the light most favorable to Mr. Williams, his initial

possession of the gun was slightly premature, compared to circumstances in which courts

have found defendants entitled to a temporary and lawful possession charge. As the

                                            - 14 -
                                           - 15 -                                     No. 92

majority notes, Mr. Williams’s testimony, if credited, showed that Mr. Williams and Mr.

Carson had a history of violent encounters, and when Mr. Carson confronted Mr. Williams

outside Foe’s building and displayed a gun, Mr. Williams ran inside to Foe’s apartment,

fearing that Mr. Carson was going to shoot him. When Foe would not allow Mr. Williams

to stay in his apartment or call 911, Mr. Williams agreed to go downstairs to his car with

Foe, who had armed himself with a gun. Approximately seven minutes after Mr. Williams

first encountered Mr. Carson and an unknown man in a blue jacket who was with him, Foe

reached the door of the lobby and told Mr. Williams he saw a man in a blue jacket in the

lobby. By Mr. Williams’s account, it was at that moment that he accepted the gun from

Foe, before he knew that Mr. Carson was in the lobby or even anywhere on the premises,

or that the man in the blue jacket was Mr. Carson’s associate, or that Foe had seen anyone

with a weapon. If, for example, Mr. Williams had accepted or grabbed the gun from Foe

after walking into the lobby and seeing Mr. Carson reach into the pocket where Mr.

Williams had seen a gun before, then, as the People here agree, Mr. Williams should have

received a temporary and lawful possession instruction because he could claim “a legal

excuse for having the weapon” (Williams, 50 NY2d at 1045; see also Almodovar, 62 NY2d

at 129 [the defendant properly received a temporary and lawful possession charge where

he claimed that the complainant “attacked him first with (a) gun,” so the defendant “took

control of the gun . . . and used it to protect himself”]). Similarly, our case law suggests,

and the People agree, that a temporary lawful possession instruction would be warranted if

Mr. Williams had taken the gun after Foe looked into the lobby, saw Mr. Carson holding a

gun, and reported it to Mr. Williams. By comparison, Mr. Williams would clearly have no

                                           - 15 -
                                              - 16 -                                      No. 92

claim to a temporary lawful possession charge if, for instance, he had gone to Foe’s

apartment to arm himself in anticipation of a confrontation, or if hours instead of minutes

had elapsed since he last saw Mr. Carson in the area.

       The actual case is close because Mr. Williams’s possession of the gun in reasonable

anticipation of a possible threat—a correct anticipation, as it turned out—came so near to

possession occasioned by an immediate threat, which a jury could find legally excused.

Although, as a general matter, close cases involving disputed facts are the province of the

trier of fact, it is our job to draw the line of legal entitlement to jury instructions somewhere.

Though a close question, I concur in the result here, because the line we draw to balance

the right to self-defense against the strong public policy prohibiting possession of illegal

firearms, which countenances no excuse for arming one’s self in advance of a future

confrontation, requires a bit more evidence of imminence than Mr. Williams had when he

stood behind the closed door.




Order affirmed. Opinion by Judge Stein. Judges Fahey, Garcia and Feinman concur.
Judge Rivera concurs in result in an opinion. Judge Wilson concurs in result in a separate
concurring opinion. Chief Judge DiFiore took no part.


Decided December 17, 2020




                                              - 16 -